Citation Nr: 0927073	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-34 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania. 


FINDING OF FACT

Hepatitis C was not incurred due to an incident of the 
Veteran's service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met. 38 U.S.C.A. §§ 105, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.301(d), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from March 2006 through February 2008. 
The November 2006 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection.                The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to the 
November 2006 SOC provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letter sent in March 2006 met this 
standard in that it preceded issuance of the May 2006 rating 
decision on appeal. The subsequent notice letter did not 
comport with this requirement. However, the Veteran has had 
an opportunity to respond to the February 2008 VCAA notice 
correspondence in advance of the most recent January 2009 
Supplemental SOC (SSOC) readjudicating his claim. During this 
timeframe the Veteran underwent a detailed VA medical 
examination. There is no indication of any further available 
evidence that must be associated with the record. The Veteran 
has therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, service treatment 
records (STRs), and records of treatment at a state 
government health clinic. He has undergone a VA Compensation 
and Pension examination. McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). In support 
of his claim, the Veteran has provided several lay 
statements. He previously requested a hearing before a 
Decision Review Officer (DRO) for which he did not report. 
The hearing request is therefore deemed withdrawn. The record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.
Analysis of the Claim

In furtherance of this claim the Veteran states that the mode 
transmission of his hepatitis C was the use of an airgun 
injector for immunization purposes during service. There are 
competent findings however that a pattern of intravenous drug 
use is the more likely causative factor, and moreover there 
is no articulable basis to determine that airgun injection 
was the cause of the disability claimed. Hence, the claim on 
appeal is being denied.

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Generally, VA law and regulations preclude granting service 
connection for a disability that originated due to substance 
abuse, as this is deemed to constitute willful misconduct on 
the part of the claimant. See 38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(d). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 
9, 1999).
The September 1996 record from a state public health facility 
during a time period of incarceration indicates that the 
Veteran had elevated liver enzymes, and was informed that if 
he was having unprotected sex or intravenous drug use (which 
he admitted to) he may have been exposed to hepatitis type B 
or C. The Veteran was later informed that he had hepatitis C. 

Records of VA outpatient treatment indicate in August 1999 an 
assessment of hepatitis C. The Veteran was not considered a 
candidate for treatment due to substance abuse. There are 
contemporaneous reports of treatment for polysubstance abuse 
that included cocaine, methamphetamine, heroin and alcohol. 
There was a history of VA hospitalization for substance abuse 
in 1997 and again in 1998.            In April 2003 the 
Veteran had positive tests for the hepatitis A virus antibody 
and hepatitis B surface antibody. On a April 2005 
consultation the assessment provided was of hepatitis C, 
viremic, with normal liver functions, and chronic liver 
enzyme elevations. A liver biopsy taken December 2006 showed 
chronic hepatitis with a moderate level of activity, and 
portal fibrosis, consistent with hepatitis C disease.

The Veteran underwent VA Compensation and Pension examination 
in March 2008, in which the examiner initially noted his 
review of the claims file. Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).
The medical history indicated the Veteran had a liver biopsy 
and clearly had chronic hepatitis C with ongoing viremia as 
he had had elected not to undergo any antiviral treatment. 
The Veteran at that time contended that he had developed 
hepatitis C from immunizations during service by way of an 
airgun injector. 

According the VA examiner, there were two reasons why the 
alleged basis of contracting hepatitis C was not possible, 
the first being that the evaluating physician had not read 
anywhere in all of his research as to viral hepatitis being 
transmitted by airgun immunizations during military service, 
making the likelihood of that method of acquiring hepatitis C 
null. The examiner stated that the second and more compelling 
argument against the claimant's acquiring hepatitis C as a 
result of immunizations during service, was that he had a 
long history of parenteral drug misuse and a history of blood 
transfusion before the blood supply was made safe in the 
early-1990s. According to the physician, these were the two 
risk factors responsible for 99.99 percent of hepatitis C 
infection and now that the blood supply was safe, parenteral 
drug misuse accounted for 99 percent of acquisitions of 
hepatitis C virus. As the examiner discounted the possibility 
that chronic hepatitis C virus infection was caused at all by 
airgun immunizations, he found that it had been caused with 
100 percent probability by a parenteral drug misuse habit. 

The preponderance of the competent evidence is against the 
claim.  In reaching a conclusion upon a medical question, to 
include that of the cause of a claimed disability, the Board 
has the province to consider and accept the conclusions of 
competent medical professionals. See generally, Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, it is the province of the 
Board to supplement the record by seeking an advisory 
opinion, or ordering a medical examination). 

The March 2008 VA examiner has stated an opinion to the 
effect that nonservice-related factors were the primary, and 
in fact only plausible means of transmission for hepatitis C, 
and has identified as the most likely cause of this pathology 
a pattern of parenteral substance abuse. See generally, 
Dorland's Illustrated Medical Dictionary (30th ed. 2000) 1371 
(defining parenteral as by form of injection, such as 
subcutaneous, intramuscular, or intravenous).  As indicated, 
an award of direct service connection on the basis of 
substance abuse is precluded by law. See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(d). 

When considering that available medical background 
information on the effects of airgun immunizations do not 
conclusively rule out this factor as ever having caused the 
transmission of hepatitis C, the Veteran has not provided or 
identified any circumstances indicating that such 
specifically occurred in his case. For purpose of guidance on 
the matter of airgun immunizations, VA's Compensation and 
Pension Service has issued VBA Fast Letter 04-13, which 
provides "despite the lack of any scientific evidence to 
document transmission of the HCV virus with airgun injectors, 
it is biologically plausible." 
However, as is consistent with the examiner's report in this 
matter, that report proceeds to state that the "large 
majority of HCV infections can be accounted for by known 
modes of transmission, primarily transfusion of blood 
products before 1992, and injection drug use." The letter 
explains that the highest prevalence of HCV infection is 
among those with repeated, direct percutaneous (through the 
skin) exposures to blood, including intravenous drug users. 
Due to this and other considerations, where any physician 
deemed that instead airgun immunization was the more likely 
causative factor, it was essential that the accompanying 
medical report include  "a full discussion of all modes of 
transmission, and a rationale" as to why an airgun injector 
was the source of hepatitis C. 

The examining physician has clearly attributed the onset of 
hepatitis C to other known risk factors besides the Veteran's 
self-described receipt of airgun immunizations. There is no 
medical opinion to the contrary, or other evidence or 
indication from the Veteran that airgun injectors would be 
the more likely causative factor for developing hepatitis C 
than other identifiable risks. While the above-referenced VBA 
Fast Letter 04-13 states that transmission in the manner the 
Veteran alleges is biologically plausible, information which 
it appears was not before the VA examiner for his review, 
there is no indication whatsoever that such form of 
transmission actually occurred here. 

To opine so on the basis of evidence that this might have 
occurred would be no more than an exercise in speculation. 
The law provides that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). In any event, as 
stated there is a long-term pattern of intravenous drug use 
here which both the VA examiner, and the available medical 
research show is one of the more prevalent causes for the 
transmission of hepatitis C. On these findings, the Board 
concludes that the weight of the evidence is against 
ascertaining any medical relationship between diagnosed 
hepatitis C and the Veteran's service.

The Board has further considered the assertions of the 
Veteran, but as he is a layperson he cannot provide a 
competent opinion on the medical matter of etiology, and 
instead consistent medical evidence is required. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  
For these reasons, the Board is denying the claim for service 
connection for        hepatitis C. The preponderance of the 
evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


